Citation Nr: 0402100	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from June 
1998 to October 1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO rating decision, which denied service 
connection for migraine headaches.  The veteran filed a 
notice of disagreement in July 2002.  The RO issued a 
statement of the case in November 2002, and the veteran 
submitted a VA Form 9 in January 2003.

The Board first notes that on a January 2003 VA Form 9, the 
veteran indicated that she wanted to testify at the RO before 
a member of the Board (also referred to as a Veterans Law 
Judge).  On another form submitted in January 2003, the 
veteran indicated that she wanted to testify at the RO before 
a local hearing officer.  The hearing before a local officer 
was scheduled to take place on July 11, 2003, but (as 
indicated on a "Conference Report") the veteran elected to 
have an informal conference on that day instead.  The Travel 
Board hearing at the RO was scheduled to take place on 
November 17, 2003, and the veteran was notified of this in an 
October 2003 letter.  However (as indicated in a November 
2003 memorandum from the veteran's representative), the 
veteran canceled this hearing and further asserted that she 
did not want a Travel Board or videoconference hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

As noted above, the veteran is seeking service connection for 
migraine headaches, she contends was incurred during active 
duty in the Air Force.

In a January 2003 written statement, the veteran reported 
that she had temporarily changed her address.  In this 
statement, she provided VA with her temporary new address and 
stated that this address would be "active" for at least two 
to three months.  She further stated that she would inform 
the VA upon her future address change.  There had been no 
correspondence from the veteran associated with the claims 
file since January 2003 regarding any address change.

In July 2003, the veteran reported for a conference with a 
Decision Review Officer at the RO.  The veteran discussed 
during the conference that she had received treatment from a 
private physician, Dr. Foster, and at two local hospitals, 
for her migraine headaches.  These records had not been 
associated with the claims folder, and the veteran agreed to 
give VA authorization to obtain her treatment records.  She 
also agreed to attempt to obtain statements from witnesses 
regarding the dates, times and places of her headaches.  The 
Decision Review Officer agreed to follow up with her 
regarding obtaining this information to decide her claim.

In July 2003, the RO sent a letter to the veteran enclosing 
the Decision Review Officer Conference Report, VA Forms 21-
4142 - Authorization for Release of Information, and a VA 
Form 21-4138 - Statement in Support of Claim, to her former 
address.  The veteran did not respond to this letter, nor did 
she provide any further information to VA regarding her claim 
for service connection.  However, the letter and its 
attachments were sent to the veteran's old address (not the 
"temporary" address she referenced in her January 2003 
written statement).  VA's duty to notify and assist requires 
the RO to ensure that any correspondence and request for 
information are forwarded to the veteran's current mailing 
address, as she had provided notice of its change. 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the veteran's 
representative, confirm the veteran's current 
mailing address.

2.  Thereafter, provide the veteran with a copy of 
the July 2003 letter, enclosing copies of the 
Decision Review Officer Conference Report and VA 
Forms 21-4142 and 21-4138, for the purposes of 
obtaining records of the veteran's treatment by 
James W. Foster, MD; at St. Mary's Hospital; and at 
Grady Hospital as she apparently discussed with the 
Decision Review Officer at the RO.  Allow an 
appropriate period for response.

3.  Review the claims file to ensure full 
compliance with all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  
Any additional development deemed necessary, to 
include examining the veteran and obtaining a 
medical opinion, should be accomplished.  

4.  Thereafter readjudicate the issue shown on the 
title page of this remand.  If the benefits sought 
on appeal remain denied, the veteran and her 
representative should be provided a new 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken, a summary of the relevant evidence and 
discussion of all pertinent legal authority.  Allow 
an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




